UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 18, 2010 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 000-53874 82-0326560 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 E. Huhua Road, Jiading District, Shanghai, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 86-21-59974046 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Audit Report. On May 18, 2010 the Board of Directors of China America Holdings, Inc. (the “Company”) determined that the Company’s financial statements for the three months ended December 31, 2009 included in its Quarterly Report on Form 10-Q as filed with the Securities and Exchange Commission (“SEC”) on February 16, 2010 (the “December 2009 10-Q”) could not be relied upon. The financial statements for the three months ended December 31, 2009 contained an error related to the Company’s accounting for its acquisition of Shanghai Jinqian Chemical Co., Ltd., a company established under the laws of the PRC (“Jinqian”) and the Company’s gain in connection with this acquisition. On September 30, 2009,the Companyentered into a share purchase agreement with Ms. Cuiqin Xiang and Ms. Lihua Hu, the sole owners of Jinqian, to acquire 100% of the outstanding ownership interestsof Jinqian for 500,000 RMB (U.S. $73,140), the equivalent of Jinqian’s registered capital.As of October 1, 2009 Jinqian’s net book value was $274,118 and its identifiable assets were the same as that of their respective fair market values.As a result of this share purchase agreement, the Company should have accounted for this acquisition and recognized a gain in the quarter ended December 31, 2009.The gain is based upon the bargain purchase which is equal to the difference between the $274,118 fair market value of the net assets and the $73,140 price the Company agreed to pay to acquire Jinqian. The Company considered the guidance under Accounting Standards Codification (ASC) Topic 805 regarding Business Combinations in accounting for this transaction. The expected effect of correcting this error on the balance sheet, statement of operations, and statement of cash flow is shown in the table below. Consolidated Balance Sheet Data December 31, 2009 (Unaudited) (Unaudited) As filed Adjustments to Restate Restated Current assets Cash $ $ $ Notes receivable $ $ $ Inventory $ $ ) $ Prepaid expense and other current assets $ $ $ Long term assets Property and equipment, net $ Current liabilities Accounts payable and accrued expenses $ $ $ Taxes payables $ $ $ Shareholders' equity Statutory reserves $ $ $ Accumulated deficit $ ) $ $ ) Accumulated other comprehensive income $ $ ) $ Noncontrolling interest $ $ $ Consolidated Statement of Operations Data For the Three Months Ended December 31, 2009 (Unaudited) (Unaudited) As filed Adjustments to Restate Restated Net revenues $ $ $ Cost of sales $ $ ) $ Gross profit $ $ $ Selling expenses $ $ $ General and administrative $ $ $ Total operating income (loss) $ ) $ $ Interest income $ $
